In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 14-1112V
                                    Filed: October 14, 2016
                                          Unpublished

****************************
P.H., by and through his parent and,      *
natural guardian, ASHLEY PUROLL,          *
                                          *
                     Petitioner,          *      Ruling on Entitlement; Concession;
v.                                        *      Rotavirus Vaccine; Intussusception;
                                          *      Special Processing Unit (“SPU”)
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
                     Respondent.          *
                                          *
****************************
Paul Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Jennifer Reynaud, U.S. Department of Justice, Washington, DC for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On November 14, 2014, Ashley Puroll filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act” or “Program”) on behalf of her son, P.H. Petitioner alleges that P.H.
suffered intussusception requiring surgical intervention which was caused by the
rotavirus vaccine he received on August 12, 2014. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On June 10, 2015, respondent filed a joint Rule 4(c) report and Proffer in which
she concedes that petitioner is entitled to compensation in this case. Respondent’s
Rule 4(c) Report and Proffer at 1 (ECF No. 18). Specifically, respondent agrees that
“PH’s intussusception was caused in fact by the rotavirus vaccine that he received on
1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (20012).
August 12, 2014[,] [t]he temporal association between the administration of PH’s
rotavirus vaccine and the onset of his intussusception is medically appropriate, and
there is no other identifiable alternate cause for PH’s onset of intussusception.” Id. at 3.
Respondent further agrees that all jurisdictional and statutory issues have been satisfied
to include the requirements of § 11(c)(1)(D)(i) which are satisfied by P.H.’s inpatient
hospitalization and surgical intervention. Id. Respondent proposed an award of
$36,000.00 for actual and projected pain and suffering and $23,070.45 to satisfy the
State of Michigan Medicaid lien for a total amount of $59,070.45. Id. at 4-5. Petitioner
agreed to these amounts. Id.

       A decision awarding damages was issued on June 11, 2015. Before judgment
entered, petitioner filed a motion for reconsideration due to unexpected complications
suffered by P.H. after the decision date. See Motion for Reconsideration, filed July 9,
2016 (ECF 21) (for a description of these complications). Petitioner’s motion was
granted and the decision was withdrawn. Order, issued July 13, 2015 (ECF No. 25).

       Since that time, P.H. has continued to receive medical treatment, and the parties
have attempted to reach an agreement regarding the amount of damages in this case.
A telephonic status conference was held on October 12, 2016. Paul Brazil appeared on
behalf of petitioner, and Jennifer Reynaud appeared on behalf of respondent. Stacy
Sims appeared on my behalf as the OSM staff attorney managing this case.

       During the call, the parties discussed different options for this case going
forward. They both agreed that the undersigned should determine the issue of
entitlement so the case could officially move into the damages phase. Respondent’s
counsel indicated respondent still conceded the issue of entitlement and had no
objection to the undersigned finding petitioner entitled to compensation based upon her
concession set forth in the June 10, 2015 Rule 4 report.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2